                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 SHANDAL LITTLETON (aka Nell Hill),
                            Plaintiff,
 vs.                                           Case No. 18-CV-313-JHP-FHM
 GEORGE SCOTT HILL,
                            Defendant.

                                 OPINION AND ORDER

       Defendant’s Motion for Extension of All Scheduling Order Deadlines, [Dkt. 13], and

the Motion to Withdraw as Counsel of Record for Defendant, [Dkt. 15], are before the

undersigned United States Magistrate Judge for decision. The time has passed for a

response to the motion to extend deadlines and no response has been filed. Defendant’s

counsel represents that Plaintiff has no opposition to the motion to withdraw, but expresses

concern that Defendant obtain substitute counsel rather than proceed pro se.

       There being no opposition, the Motion for Extension of All Scheduling Order

Deadlines, [Dkt. 13], is GRANTED. The current schedule, [Dkt. 11], is modified, as follows:

              Discovery Cutoff                                 May 16, 2019
              Motions in Limine and Daubert Issues             June 3, 2019
              Written Settlement Report                        June 6, 2019
              Exchange of Exhibits listed in Pretrial Order    June 12, 2019
              Exchange of demonstrative exhibits               June 12, 2019
              Exchange requested jury instructions             June 12, 2019
              File deposition/videotape designations           June 12, 2019
              File counterdesignations                         June 19, 2019
              Agreed pretrial order due                        June 19, 2019
              Agreed jury instructions                         June 19, 2019
              Objections to designations and counter-
                  designations                                 June 26, 2019
              Pretrial Conference and Trial date               to be set by Court
      The Motion to Withdraw as Counsel of Record for Defendant, [Dkt. 15], is

GRANTED. On or before April 16, 2019, Defendant is required to either cause new

counsel to enter an appearance in this case or file a document advising the court that he

intends to proceed pro se. Defendant is advised that failure to comply with this order may

result in judgement being entered against him.

      SO ORDERED this 14th day of March, 2019.




                                            2
